Order entered December 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00623-CR
                                      No. 05-19-00624-CR

                               ENRIQUE PERALTA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F18-75329-S & F18-75330-S

                                            ORDER
       Before the Court are the State’s December 11, 2019 and December 16, 2019 motions to

extend the time to file its brief. We GRANT the motions and ORDER the State’s brief,

received December 17, 2019, filed as of the date of this order.


                                                      /s/    LANA MYERS
                                                             JUSTICE